—Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about September 20, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed him in the custody of the New York State Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). In this observation sale case, the evidence warrants the conclusion that defendant sold drugs to the apprehended buyer. Concur— Buckley, P.J., Tom, Saxe, Friedman and Marlow, JJ.